61 F.3d 751
DeMont R.D. CONNER, Plaintiff-Appellant,v.Theodore SAKAI et al., Defendants-Appellees.
No. 91-16704.
United States Court of Appeals,Ninth Circuit.
Aug. 10, 1995.

Before:  BROWNING, NORRIS, and REINHARDT, Circuit Judges.

ORDER

1
In light of the Supreme Court's opinion in Sandin v. Conner, --- U.S. ----, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995), subpart 2 of section II.  A. of the opinion amended on February 2, 1994, and published at Conner v. Sakai, 15 F.3d 1463 (9th Cir.1993), is vacated and section III is amended to read as follows:


2
The district court's grant of the defendants' motion for summary judgment is reversed as to the prayer claim against Defendants Paaga and Lee.  Summary judgment is upheld on all other claims and as to all other defendants.  The district court's denial of Conner's motion for summary judgment is affirmed.